3 N.Y.2d 931 (1957)
John A. Stephen, Formerly Known as Hans Augstein, et al., Respondents,
v.
Zivnostenska Banka, National Corporation, Appellant.
Court of Appeals of the State of New York.
Submitted October 7, 1957.
Decided October 17, 1957.
Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Defendant argued that section 977-b of the New York Civil Practice Act and the appointment of a receiver pursuant thereto were in violation of established principles of constitutional law and in conflict with the foreign policy of the United States. This court held that there was no such violation or conflict.
Motion for a stay pending the hearing and determination of an appeal by defendant-appellant from the judgment entered on the remittitur herein to the Supreme Court of the United States, whether taken by notice of appeal or by petition for writ of certiorari, granted. [See 3 N Y 2d 862.]